                                               Case 3:20-cv-04418-VC Document 21 Filed 07/17/20 Page 1 of 5



                                    1    YU | MOHANDESI LLP

                                    2    Pavel Ekmekchyan (SBN 223222)
                                         213.985.2007 | pavel@yumollp.com
                                    3    Neeru Jindal (SBN 235082)
                                         213.266.5459 | njindal@yumollp.com
                                    4    633 West Fifth Street, Suite 2800
                                         Los Angeles, CA 90071
                                    5    213.377.5501 Facsimile
                                    6
                                         Attorneys for Defendants
                                    7    NewRez LLC dba Shellpoint Mortgage Servicing,
                                         Qwendena Robinson, and Alfonso Ramirez
                                    8
                                    9                               UNITED STATES DISTRICT COURT

                                    10                           NORTHERN DISTRICT OF CALIFORNIA

                                    11                                SAN FRANCISCO COURTHOUSE
633 West Fifth Street, Suite 2800




                                    12   KIMBERLY COX,                                   Case No.: 3:20-cv-04418-VC
    Los Angeles, CA 90071
    YU | MOHANDESI LLP




                                                                                         Assigned to the Hon. Vince Chhabria
                                    13                       Plaintiff,
                                    14   v.
                                                                                         DEFENDANTS’ RESPONSE TO
                                    15   LAW OFFICES OF LES ZIEVE, A                     KIMBERLY COX’S “OBJECTION AND
                                         PROFESSIONAL CORPORATION; RICHARD               OPPOSITION TO NOTICE OF JOINDER
                                    16   L. MROCZEK; NEWREZ LLC; QWENDENA                AND JOINDER” BY QWENDENA
                                         ROBINSON; ALFONSO RAMIREZ; AND ALL              ROBINSON AND ALFONSO RAMIREZ
                                    17
                                         PERSONS KNOWN OR UNKNOWN,
                                    18   CLAIMING ANY LEGAL OR EQUITABLE
                                         RIGHT, TITLE, ESTATE, LIEN OR INTEREST
                                    19   IN THE PROPERTY DESCRIBED IN THE                Complaint Filed: May 8, 2020
                                         COMPLAINT, ADVERSE TO PLAINTIFF’S               Removal Date: July 2, 2020
                                    20
                                         TITLE OR ANY CLOUD UPON PLAINTIFF S
                                    21   TITLE THERETO; AND DOES 1-100
                                         INCLUSIVE,
                                    22
                                                             Defendants.
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                        RESPONSE TO KIMBERLY COX’S “OBJECTION AND OPPOSITION TO
                                                                     NOTICE OF JOINDER AND JOINDER”
                                                Case 3:20-cv-04418-VC Document 21 Filed 07/17/20 Page 2 of 5



                                    1           Defendants NewRez LLC dba Shellpoint Mortgage Servicing, Qwendena Robinson, and

                                    2    Alfonso Ramirez respectfully submit the following Response to Plaintiff Kimberly Cox’s “Objection

                                    3    and Opposition” [Dkt. 18] to the Notice of Joinder and Joinder [Dkt. 17] filed by Defendants

                                    4    Qwendena Robinson, and Alfonso Ramirez (the “Shellpoint Employees”).

                                    5    I.     INTRODUCTION

                                    6           In the face of Plaintiff’s disingenuous and wrongful attempt to take the Shellpoint

                                    7    Employees’ defaults, the Shellpoint Employees filed a Notice of Joinder and Joinder (the “Joinder”)

                                    8    in the Motion to Dismiss filed by Shellpoint on July 9, 2020. Plaintiff now objects to the Joinder on

                                    9    the grounds that the Shellpoint Employees should have, but did not, join in the Notice of Removal of

                                    10   this case filed by Shellpoint. [Dkt. 1.] Plaintiff’s faulty contention is premised on her belief that she

                                    11   properly served the Shellpoint Employees. She did not. As discussed more fully herein below,
633 West Fifth Street, Suite 2800




                                    12   Plaintiff failed to comply with the requirements of Cal. Code of Civ. Proc. Sections 415.40, 417.20.
    Los Angeles, CA 90071
    YU | MOHANDESI LLP




                                    13   For this reason, the Shellpoint Employees were not properly served, did not enter an appearance in

                                    14   this matter, and only did so to avoid their defaults being improperly taken by Plaintiff. Moreover,

                                    15   and in any event, Plaintiff’s argument is a non-starter because, even if the Shellpoint Employees had

                                    16   been properly served, they would have joined in the Removal and do hereby consent to the Removal.

                                    17          Accordingly, for the reasons discussed below, Defendants request that Plaintiff’s Objection

                                    18   to the Joinder be overruled.

                                    19   II.    PLAINTIFF FAILED TO PROPERLY SERVE THE SHELLPOINT EMPLOYEES

                                    20          Plaintiff claims to have served the Shellpoint Employees as authorized by Cal. Code of Civ.

                                    21   Proc. § 415.40. However, Plaintiff’s service on these individual defendants is improper. The return

                                    22   receipts attached to Plaintiff’s Proofs of Service of Summons evidences that they were not signed by

                                    23   the Shellpoint Employees. [Dkt. 19.] Instead, they appear to bear the identical signature of an

                                    24   individual named “Tyrec Ordeford.” Id. Plaintiff provides no evidence that this individual was

                                    25   authorized to accept service on behalf of either of the Shellpoint Employees.

                                    26          Under Section 415.40, “[a] summons may be served on a person outside [California] ... by

                                    27   sending a copy of the summons and of the complaint to the person to be served by first-class mail,

                                    28   postage prepaid, requiring a return receipt.” Cal. Code Civ. Proc. § 415.40; The Rutter Group, Cal.
                                                                                         —1—
                                                           RESPONSE TO KIMBERLY COX’S “OBJECTION AND OPPOSITION TO
                                                                        NOTICE OF JOINDER AND JOINDER”
                                                Case 3:20-cv-04418-VC Document 21 Filed 07/17/20 Page 3 of 5



                                    1    Prac. Guide Civ. Pro. Before Trial Ch. 4-D, § 4:293 (“A nonresident defendant can be served

                                    2    anywhere in the world simply by mailing him or her copies of the summons and complaint ‘by first-

                                    3    class mail, postage prepaid, requiring a return receipt’ (i.e., certified or registered mail).”). “To

                                    4    prove service by mail on a nonresident pursuant to CCP § 415.40, there must be hard evidence of

                                    5    actual delivery—either a signed receipt or other proof that the defendant (or someone authorized by

                                    6    defendant) actually received the mail.” Id. (emphasis in original). Thus, the proof of service must

                                    7    show evidence of actual delivery to the recipient. Cal. Code Civ. Proc. § § 417.20(a). Service by

                                    8    mail on a nonresident requires strict compliance with Section 417.20(a). Bolkiah v. Sup.Ct., 74 Cal.

                                    9    App. 4th 984, 1001 (1999).

                                    10          While a return receipt signed by someone authorized by the nonresident defendant to sign for

                                    11   his or her mail is sufficient, “in such a case, plaintiff will have to provide separate evidence
633 West Fifth Street, Suite 2800




                                    12   establishing the authority of the person who signed the return receipt on defendant's behalf (e.g.,
    Los Angeles, CA 90071
    YU | MOHANDESI LLP




                                    13   declaration by third person stating D's office manager was authorized to sign for D's mail).” The

                                    14   Rutter Group, Cal. Prac. Guide Civ. Pro. Before Trial Ch. 4-D, § 4:381; Neadeau v. Foster, 129 Cal.

                                    15   App. 3d 234, 237-238 (1982) (where defendant “had designated another to receive mail on his

                                    16   behalf, receipt of said mail by the person authorized constitutes an actual delivery to the defendant.”)

                                    17   Here, Plaintiff fails to provide any evidence of actual receipt by the Shellpoint Employees or that the

                                    18   individual signing the return receipt was authorized to sign on behalf of the Shellpoint Employees.

                                    19   Absent such evidence, Plaintiff’s Proofs of Service are deficient and fail to establish proper service

                                    20   on the Shellpoint Employees.

                                    21          Moreover, the Shellpoint Employees were purportedly served with the Summons by mail, to

                                    22   NewRez LLC’s address in Pennsylvania. [Dkt. 19.] Plaintiff provides no evidence that the

                                    23   Shellpoint Employees live or work in Pennsylvania. Indeed, the Substitution of Trustee, which

                                    24   forms the basis of Plaintiff’s claims against Ms. Robinson, signed by Defendant Qwendena

                                    25   Robinson, was notarized in Greenville, South Carolina. [Dkt. 1-1 at Ex. 3.] Plaintiff even alleges in

                                    26   the Complaint that Ms. Robinson is “a resident of Piedmont South Carolina.” [Dkt. 1-1 at ¶ 10.]

                                    27   Similarly, Plaintiff alleges that Defendant Alfonso Ramirez is “a resident of Gaffney South

                                    28   Carolina.” [Id. at ¶ 11.] Thus, the evidence is clear that Plaintiff did not serve either of the
                                                                                          —2—
                                                           RESPONSE TO KIMBERLY COX’S “OBJECTION AND OPPOSITION TO
                                                                        NOTICE OF JOINDER AND JOINDER”
                                                Case 3:20-cv-04418-VC Document 21 Filed 07/17/20 Page 4 of 5



                                    1    Shellpoint Employees at their home or work addresses.

                                    2           Notwithstanding the foregoing, the Shellpoint Employees filed a Joinder in Shellpoint’s

                                    3    Motion to Dismiss to avoid their default being improperly taken. The Shellpoint Defendants further

                                    4    consent to the removal of this matter to Federal Court.

                                    5    III.   CONCLUSION

                                    6           For the foregoing reasons, Defendants respectfully request that the Court overrule the

                                    7    Objections filed by Plaintiff.

                                    8
                                    9    DATED: July 17, 2020.
                                                                                      YU | MOHANDESI LLP
                                    10
                                    11
                                                                                      By      /s/ Neeru Jindal
633 West Fifth Street, Suite 2800




                                    12                                                     Pavel Ekmekchyan
    Los Angeles, CA 90071
    YU | MOHANDESI LLP




                                                                                           Neeru Jindal
                                    13                                                     Attorneys for Defendants
                                    14                                                     NewRez LLC dba Shellpoint Mortgage Servicing,
                                                                                           Qwendena Robinson, and Alfonso Ramirez
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                                                                        —3—
                                                           RESPONSE TO KIMBERLY COX’S “OBJECTION AND OPPOSITION TO
                                                                        NOTICE OF JOINDER AND JOINDER”
                                               Case 3:20-cv-04418-VC Document 21 Filed 07/17/20 Page 5 of 5



                                    1                                       CERTIFICATE OF SERVICE

                                    2    I hereby certify that on July 17, 2020, I electronically filed the foregoing document(s) entitled:

                                    3               •     DEFENDANTS’ RESPONSE TO KIMBERLY COX’S “OBJECTION AND

                                    4                     OPPOSITION TO NOTICE OF JOINDER AND JOINDER” BY QWENDENA

                                    5                     ROBINSON AND ALFONSO RAMIREZ

                                    6    with the Clerk of the Court at the United States District Court, Northern District of California using
                                    7    the CM/ECF system and served a copy of same upon all counsel of record via the Court's electronic
                                    8    filing system.
                                    9
                                    10   DATED: July 17, 2020
                                    11                                                 By    /s/ Neeru Jindal
633 West Fifth Street, Suite 2800




                                    12                                                   Neeru Jindal
    Los Angeles, CA 90071
    YU | MOHANDESI LLP




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                         —1—
                                                                                CERTIFICATE OF SERVICE
